Citation Nr: 0314807	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals, hemorrhoidectomy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active duty from July 1972 to June 1977.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which increased the rating for the veteran's 
service-connected hemorrhoid disorder from zero to 10 
percent.   In August 2001 the Board remanded the case to the 
RO for further development.  The case was returned to the 
Board in June 2003.


FINDING OF FACT

The veteran has external hemorrhoids, which are manifest by 
complaints of bleeding with no evidence of anemia or anal 
fissures.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of hemorrhoidectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran was seen 
for rectal bleeding.  He was hospitalized at a VA Medical 
Center (VAMC) in November 1977 for hemorrhoids.  He underwent 
a hemorrhoidectomy.  In April 1978 the RO granted service 
connection for the residuals of the hemorrhoidectomy and 
assigned a non-compensable rating which remained in effect 
until the current claim.  

During a VAMC admission in June 1997 for another condition, 
the veteran under a colonoscopy with a polpectomy because of 
rectal bleeding.  It was noted that that he took 
suppositories.

VA outpatient treatment records show treatment from 1997 to 
2001 for various disorders including hemorrhoids.  In July 
1999 it way noted that there was a moderate degree of 
internal and external hemorrhoids associated with 
intermittent bleeding and pain.  Suppositories were 
prescribed to use nightly.  The veteran testified at 
videoconference hearing before the undersigned in April 2001, 
and related that he often noted blood in his stool and on his 
underwear.  

On a January 2002 VA examination, the veteran's claims file 
was reviewed by the examiner as noted in the examination 
report.  The veteran reported that he bled from hemorrhoids 
once a week.  He reported that using an ointment and 
suppositories as needed for treatment.  On physical 
examination, there was no evidence of any fecal leakage and 
no bleeding was noted.  The size of the lumen, rectum, and 
anus was one finger breadth.  There were no signs of anemia 
and no fissures were noted.  External hemorrhoids were noted 
at the 6 o'clock position.  A complete blood count was done, 
and the report was normal.  A hemoccult blood test was 
requested but the examiner stated that the veteran did not 
bring the stool specimen for the test even after repeated 
reminders from the medical center staff to do so.  The 
diagnosis was external non-bleeding hemorrhoids status post 
hemorrhoidectomy.  The examiner's medical opinion was that 
there was no evidence of any anemia and no fissures noted, no 
evidence of bleeding from the hemorrhoids on the day of 
examination, and the complete blood count report was normal.  
The examiner stated he could not comment whether there was 
occult blood positive or not.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law defines the obligations of 
the VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  In the statement of the case and 
supplemental statement of the case, the veteran was notified 
of the information and evidence necessary to substantiate his 
claim.  Also, in an August 2001 letter from the RO he was 
specifically informed of the VCAA and in August 2003 he was 
again informed of what evidence the VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  The record shows that there 
are no medical records that have been identified by the 
veteran that have not been obtained.  A VA examination has 
been conducted and the veteran had a hearing.  The Board 
concludes that the requirements of the VCAA have been 
satisfied and, therefore, a decision on the merits at this 
time does not violate the VCAA or prejudice the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

External or internal hemorrhoids are rated 0 percent when 
they are mild or moderate.  A 10 percent rating requires 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent rating requires hemorrhoids with persistent bleeding 
and secondary anemia or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

Lay testimony and statements from the veteran are deemed 
competent with regard to the description of the symptoms of 
his disability.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria.

In this regard, the recent VA examination showed the presence 
of external hemorrhoids.  However, no other significant 
abnormality was demonstrated.  There was no fecal leakage and 
no bleeding.  Additionally, there was no evidence of anemia 
or no fissures.  The Board notes that the veteran failed to 
submit a stool sample.  The record does not indicate that the 
veteran has secondary anemia or with fissures associated with 
his service-connected hemorrhoids.  The evidence indicates 
that the veteran's service-connected hemorrhoids do not meet 
the criteria for a rating in excess of 10 percent under Code 
7336.  Accordingly, the Board finds that the weight of the 
evidence is against the veteran's claim.


ORDER

Entitlement to an increased rating for postoperative 
residuals of a hemorrhoidectomy is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

